Citation Nr: 1820128	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-34 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2007, which included service in Saudi Arabia, Bosnia, and Iraq, for which he was awarded, among other honors, the Bronze Star Medal with Combat-Distinguishing Device "V," among other honors.

This matter comes before the Board of Veterans Affairs (Board) on appeal from a rating decision issued in April 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2014, the Veteran testified at a Board hearing conducted via video conference before the undersigned Veterans Law Judge.  


FINDING OF FACT

The Veteran has a current residual disability resulting from his in-service TBI.


CONCLUSION OF LAW

The criteria for service connection for the residuals of a TBI have been met.  
38 U.S.C. §§ 1110, 1131, 1154(b), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for the residual disabilities that have resulted from his in-service TBI, sustained during combat.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In the case of a veteran who engaged in combat with the enemy during active service during a period of war, VA will accept lay evidence of in-service incurrence of a disease or injury, if the lay evidence of onset is consistent with the circumstances, conditions, or hardships of the veteran's service, notwithstanding the lack of documentation of this in-service incurrence.  See 38 U.S.C. § 1154(b).  Further, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99   (Fed. Cir. 2012).  

The Veteran competently and credibly reports sustaining a TBI while engaged in combat during service.  Specifically, he reports losing consciousness for several minutes after a rocket-propelled grenade detonated close to his convoy.  He further reports that he did not seek treatment soon after service, due to the geographic unavailability of a medical treatment center, and as he was more focused on his duties of as a sergeant of his platoon than his need to be clinically assessed after his injury.  He further reports that he only noticed the symptoms he now attributes to his TBI, including impaired concentration, several years after the incident.  As the Veteran's incurrence of a TBI, and the lack of any documented related treatment, is consistent with the circumstances of his combat experiences while deployed to Iraq,  the Board presumes the incurrence of this combat-related injury.  

Thus, the relevant query becomes whether the Veteran has any current residual disability resulting from this in-service TBI.  In support of his claim, the Veteran has submitted a medical opinion authored in February 2013 by the Veteran's private treating neurologist.  In this opinion, the neurologist reports that the Veteran, whom he had been treating for several months prior to writing this opinion, has a short-term memory impairment that is most likely secondary to his in-service TBI.  The neurologist further indicated that a magnetic resonance imaging (MRI) report of the Veteran's brain reflected radiological evidence of potential TBI-related brain changes.  As this opinion is clearly stated, properly considers the in-service incurrence of the Veteran's TBI, and is rendered by a medical professional with expertise in this subject matter, the Board finds that this medical opinion is probative evidence supporting the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  
 
Weighing against his claim is the December 2012 VA TBI opinion, which concludes that the Veteran did not incur an in-service TBI.  Further, based on clinical findings recorded during a November 2012 VA TBI assessment, the VA physician rendering this opinion concluded that the Veteran does not have any residual impairments that could be associated with a TBI; rather, the physician noted that the Veteran's complaints were more likely related to his service-connected PTSD.  However, as this VA physician failed to properly apply the combat presumption and presume the in-service incurrence of a TBI (as instructed by the RO in the opinion request), the factual premise of his conclusion that the Veteran had no related residual impairments was flawed.  Accordingly, the Board finds that this VA opinion lacks probative value.

In sum, as the more probative evidence of record determines that the Veteran does indeed have a residual disability resulting from his in-service TBI, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for the residuals of a TBI is warranted.  



ORDER

Service connection for the residuals of a TBI is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


